DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Invention I, drawn to a system for determining patient swallow frequency of claims 1-8 in the reply filed on 7/16/21 is acknowledged.
Claim(s) 9-16 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/16/21.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Priority
This application repeats a substantial portion of prior Application No. 13/817,206, filed 2/15/13, and adds disclosure not presented in the prior application, namely “wherein the patient swallow even identification is performed without data collected by other sensors,” as recited in claim 1. Because this application names the inventor or at least one joint inventor named in the prior application, it may et seq.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/817,206, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  For claim 1, the prior-filed application does not provide written description for “wherein the patient swallow event identification is performed without data collected by other sensors,” as recited in claim 1.  Accordingly, the effective filing date of the instant application is 11/30/18.
Claim Objections
Claim 6 is objected to because of the following informalities: “o” (line 1) appears that it should be “of.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 1, the claim language “analyze the patient swallow data to identify patient swallow events by applying a swallow identification algorithm to the patient swallow data … without data collected by other sensors” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of identifying patient swallow events, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  The closest support for this claimed subject matter appears to be at PG Pub section [0024 and 0029] as “the analysis is conducted by executing the swallow identification algorithm of the data analyzer of the computing device.  Significantly, swallows are automatically identified by the computing device without human assistance (e.g., identifying or verifying swallow events).”  In the instant application, a mere disclosure “analysis is conducted by executing the swallow identification algorithm” and “swallows are could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 1, the claim language “compare the determined patient swallow frequency to the plurality of model swallow data form the reference data,” and “make a patient diagnosis of dysphagia based upon the patient swallow frequency and the comparison of the patient swallow frequency to the plurality of model swallow data” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of comparing determined data to model data to make a diagnosis of dysphagia, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  All the claim recites is that it happens.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
Dependent claim(s) 2-8 fail to cure the deficiencies of independent claim 1, thus claim(s) 1-8 is/are rejected under 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the claim language “receive the patient swallow data collected by the patient interface and with the data analyzer to, without additional human input” is ambiguous.  The “data analyzer to” what?  Or did Applicant intend for “to” to be “too?”  It’s unclear how the data analyzer is being limited in this claim language.  The claim is examined as meaning that the data analyzer receives the data to analyze it.
For claim 1, the claim language “receive the patient swallow data collected by the patient interface and with the data analyzer to, without additional human input” is ambiguous.  What is the metes and bounds of “additional human input” since no human input is previously recited.  The claim is examined as meaning that the data analyzer receives the patient swallow data form the patient interface instead of receiving it from a human input.
For claim 4, the claim term “its” (line 1) lacks antecedent basis.  The claim is examined as “its” referring to patient interface.
For claim 7, the claim term “the collected spontaneous patient swallow data” (line 6) lacks antecedent basis.  The claim is examined as this being a newly introduced claim term.
Dependent claim(s) 2-8 fail to cure the ambiguity of independent claim 1, thus claim(s) 1-8 is/are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 101 because the claimed invention, considering all claim elements both individually and in combination as a whole, do not amount to significantly more than a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).
Claim 1 is a claim to a process, machine, manufacture, or composition of matter and therefore meets one of the categorical limitations of 35 U.S.C. 101.  However, Claim 1 meets the first prong of the step 2A analysis because it is directed to a/an abstract idea, as evidenced by the claim language of “receive the patient swallow data collected by the patient interface and with the data analyzer to, without additional human input,” “analyze the patient swallow data to identify patient swallow events by applying a swallow identification algorithm to the patient swallow data,” “count a number of identified swallow events over a predetermined time period, determine the patient swallow frequency based on the counted number of patient swallow events over a predetermined time period, wherein the patient swallow event identification is performed without data collected by other sensors,” “determine reference data comprising a plurality of model swallow data representative of a model swallow event based on patient parameters, the patient parameters including at least one of an age or a sex of the patient,” “compare the determined patient swallow frequency to the plurality of model swallow data form the reference data,” and “make a patient diagnosis of dysphagia based upon the patient swallow frequency and the comparison of the patient swallow frequency to the plurality of model swallow data.”  This claim language, under the broadest, reasonable interpretation, encompasses subject matter 
With regard to the second step, the claim does not appear to recite additional elements that amount to significantly more.  The additional elements are “a patient interface monitoring device comprising a single sensor configured to be positioned on a neck of a patient and to monitor and collect patient swallow data indicative of the patient swallowing” and “a computing device comprising a processor and memory that stores the data analyzer.”  However, these elements are not “significantly more” because they are well-known, routine, and/or conventional as evidenced by para [0023] of U.S. Patent Application Publication No. 2010/0324374 to Kim et al. and in view of Alice.  Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significantly more than a judicial exception.
Additionally, the ordered combination of elements do not add anything significantly more to the claimed subject matter.  Specifically, the ordered combination of elements do not have any function that is not already supplied by each element individually.  That is, the whole is not greater than the sum of its parts.
In view of the above, independent claim 1 fails to recite patent-eligible subject matter under 35 U.S.C. 101.  Dependent claim(s) 2-5 fail to cure the deficiencies of independent claim 1 by merely reciting additional abstract ideas, further limitation(s) on abstract idea(s) already recited, and/or 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 1-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2013/0245499 to Crary et al. (hereinafter “Crary”) in view of U.S. Patent Application Publication No. 2011/0160615 to Matsumura.
For claims 1-8, Crary is substantially identical to the claimed subject matter (see entire document of Crary).

However, Matsumura teaches wherein a patient swallow event identification is performed without data collected by other sensors (para [0042], no additional data is collected at 508).
It would have been obvious to a skilled artisan to modify Crary wherein a patient swallow event identification is performed without data collected by other sensors, in view of the teachings of Matsumura, for the obvious advantage of minimizing the amount of data needed to be collected so that the required amount of processing power is reduced.
Claim(s) 1 and 3-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsumura in view of “Acoustic Signature of the Normal Swallow: Characterization by Age, Gender, and Bolus Volume,” by Cichero et al. (hereinafter “Cichero”).
For claim 1, Matsumura discloses a system for determining patient swallow frequency (see Fig. 5), the system comprising:
a patient interface monitoring device (100) (Fig. 1) comprising a single sensor (102, 202) (Figs. 1 and/or 2) configured to be positioned on a neck of a patient (Fig. 1) (also see para [0026] and/or [0027]) and to monitor and collect patient swallow data indicative of the patient swallowing (para [0025]); and
a computing device (302) (Figs. 3-4) comprising a processor (304) (Figs. 3-4) and memory (306) (Figs. 3-4) that stores a data analyzer (para [0035]), the computing device configured to at least:
receive the patient swallow data collected by the patient interface and with the data analyzer to, without additional human input (506) (Fig. 5) (para [0040]);
analyze the patient swallow data (508) (Fig. 5) (para [0042]) to identify patient swallow events (para [0042]) by applying a swallow identification algorithm (1123) (Fig. 11) (para [0058]) to the patient swallow data (para [0058]);

Matsumura does not expressly disclose making a patient diagnosis of dysphagia based upon the patient swallow frequency; and reporting results to a user including the patient diagnosis of dysphagia.
However, Matsumura teaches that a swallowing disorder may start with a reduction of swallowing function, which may be partly caused by disuse atrophy of the organs related to swallowing (para [0022]); and also teaches a computing device (100) that communicates with various interface devices that report results of a patient diagnosis such as “output interfaces,” “peripheral interfaces,” and “communication interfaces” (para [0061]).
It would have been obvious to a skilled artisan to modify Matsumura to include making a patient diagnosis of dysphagia based upon the patient swallow frequency; and reporting results to a user including the patient diagnosis of dysphagia, in view of the teachings of Matsumura, for the obvious advantage of identifying weakened muscles, such as the tongue muscle and levator veli palatini muscle, and communicating this identification so that an appropriate treatment may be selected to rehabilitate the patient (see para [0022] and [0023] of Matsumura).
Matsumura does not expressly disclose determining reference data comprising a plurality of model swallow data representative of a model swallow event based on patient parameters, the patient parameters including at least one of an age or a sex of the patient; comparing the determined patient swallow frequency to the plurality of model swallow data form the reference data; and making a patient diagnosis of dysphagia based upon the patient swallow frequency and the comparison of the patient swallow frequency to the plurality of model swallow data.

It would have been obvious to a skilled artisan to modify Matsumura to include determining reference data comprising a plurality of model swallow data representative of a model swallow event based on patient parameters, the patient parameters including at least one of an age or a sex of the patient; comparing the determined patient swallow frequency to the plurality of model swallow data form the reference data; and making a patient diagnosis of dysphagia based upon the patient swallow frequency and the comparison of the patient swallow frequency to the plurality of model swallow data, in view of the teachings of Cichero, for the obvious advantage of being able to confirm whether the number of swallows counted in Matsumura is a deviation from parameters of a healthy population, thereby leading a health-care provider to be able to diagnose the patient and recommend a treatment based on that diagnosis.
For claim 3, Matsumura further discloses wherein the sensor is a microphone that sense sounds associated with patient swallowing (para [0027]).
For claim 4, Matsumura further discloses wherein the patient interface further comprises its own power source such that a separate power source is not needed to operate the interface (para [0033]).
For claim 5, Matsumura further discloses wherein the patient interface further comprises a component configured to wirelessly transmit the collected patient swallow data to the computing device (para [0037]).
Claim(s) 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsumura in view of Cichero, and further in view of U.S. Patent Application Publication No. 2008/0264180 to Gakhar et al. (hereinafter “Gakhar”).
For claim 2, Matsumura and Cichero do not expressly disclose wherein the sensor is an accelerometer that is configured to sense accelerations associated with movement of patient tissue when the patient swallows.
However, Gakhar teaches using an accelerometer as a sensor instead, or in addition to, a microphone (para [0022]).
It would have been obvious to a skilled artisan to modify Matsumura wherein the sensor is an accelerometer that is configured to sense accelerations associated with movement of patient tissue when the patient swallows, in view of the teachings of Gakhar, because such a modification would be the simple substitution of the type of sensor that would lead to the predictable result of sensing patient swallow data.
Claims 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsumura in view of Cichero, and further in view of U.S. Patent Application Publication No. 2010/0217102 to LeBoeuf et al. (hereinafter “LeBoeuf”).
For claim 6, Matsumura and Cichero do not expressly disclose wherein the patient interface comprise a layer of adhesive that enable the interface to adhere to the patient’s neck, wherein the 
However, LeBoeuf teaches wherein the patient interface comprise a layer of adhesive that enable the interface to adhere to the patient’s neck (para [0164]), wherein the patient interface monitoring device comprises a thin flexible polymeric substrate (para [0164]) with a circular outer periphery (Figs. 22B and 23) and electronic components positioned at a center of the patient interface (para [0164] and [0165]) (also see Figs. 22B and 23), the thin flexible polymeric substrate comprises a layer of adhesive that enables the device to adhere to the patient’s neck (para [0164]), and the electronic components comprise a microprocessor configured to transmit the collected spontaneous patient swallow data to the computing device (para [0008]), wherein the patient interface monitoring device is configured as a one-time-use patch that is applied to the patient’s skin (para [0164]).
It would have been obvious to a skilled artisan to modify Matsumura wherein the patient interface comprise a layer of adhesive that enable the interface to adhere to the patient’s neck, wherein the patient interface monitoring device comprises a thin flexible polymeric substrate with a circular outer periphery and electronic components positioned at a center of the patient interface, the thin flexible polymeric substrate comprises a layer of adhesive that enables the device to adhere to the patient’s neck, and the electronic components comprise a microprocessor configured to transmit the collected spontaneous patient swallow data to the computing device, wherein the patient interface monitoring device is configured as a one-time-use patch that is applied to the patient’s skin, in view of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791